Citation Nr: 0932181	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-26 129	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss, and if so, entitlement to service 
connection for the same.

2.  Entitlement to service connection for decreased vision in 
the right eye.

3.  Entitlement to service connection for loss of smell. 

4.  Entitlement to service connection for loss of taste.

5.  Entitlement to a rating in excess of 10 percent for 
neuropathy status post sympathectomy of the fourth right 
intercostal nerve (dominant) with Horner's syndrome due to 
thoracotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefits currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
December 2004 to ensure compliance with due process 
requirements.  Specifically, each of the issues named above 
was remanded for the issuance of a Statement of the Case 
(SOC) in compliance with the holding in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  The requested SOC was issued 
in June 2005 and a perfected appeal is now before the Board 
for appellate review.  

The Veteran requested a personal hearing before the Board on 
a VA Form 9 submitted in July 2005.  In March 2007, however, 
his accredited service representative withdrew that request 
in writing on the Veteran's behalf pursuant to 38 C.F.R. § 
20.704(e) (2008).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1956 to August 1960.  
2.	On August 11, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant [, through his/her 
authorized representative,] has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


